 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8                                                     ***
 9       ALLEN DONNELL STANLEY,                             Case No. 3:19-cv-00250-LRH-CBC
10                                          Petitioner, ORDER
               v.
11
         DAVID J. EBBERT, et al.,
12
                                       Respondents.
13

14            Allen Donnell Stanley has submitted a habeas corpus petition on the court’s 28
15 U.S.C. § 2241 habeas corpus petition form (ECF Nos. 1-1, 1-2). The court screens the

16 petition pursuant to Rule 4 of the Rules Governing Habeas Corpus Cases Under

17 Section 2254. 1 Stanley has not submitted an application to proceed in forma pauperis

18 or paid the filing fee (see ECF No. 1). Accordingly, this matter has not been properly

19 commenced. 28 U.S.C. § 1915(a)(2), LSRs 1-1, 1-2, 3-1, 4-1.

20            The court also notes that Stanley is in federal custody at the United States
21 Penitentiary in Lewisburg, Pennsylvania. But a § 2241 habeas petitioner seeking to

22 challenge his present physical custody within the United States must file the petition in

23 the district of confinement. Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004). Further,

24 Stanley alleges that the institution is not giving him the meal he is supposed to receive;

25 however, a claim regarding whether a prisoner’s conditions of confinement violate his

26

27

28   1Although filed as a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241, the Rules Governing
     Section 2254 Cases are appropriately applied to proceedings undertaken pursuant to § 2241.

                                                        1
1 civil rights is not a federal habeas claim, but a claim pursuant to 42 U.S.C. § 1983. In

2 any event, this action shall be dismissed as improperly commenced.

3         IT IS THEREFORE ORDERED that the Clerk shall detach and file the petition

4 (ECF No. 1-1).

5         IT IS FURTHER ORDERED that the petition is DISMISSED.

6         IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

7         IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and

8 close this case.
9

10        DATED this 8th day of July, 2019.
11

12
                                                   LARRY R. HICKS
13                                                 UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
